Title: From Thomas Jefferson to William Carmichael, 16 July 1793
From: Jefferson, Thomas
To: Carmichael, William



Sir
Philadelphia July 16. 1793

The present opportunity is so favorable for obtaining answers to the several particular cases, relative to individuals, which had been committed to your care at Madrid before I came into office, and also those of the same nature since, that I must ask the favor of you to give, by the return of Mr. Blake, a particular statement of what has been done in each case, addressing your letter ‘to the Secretary of state of the US’ as I shall retire from the office before his return. While in it, I have had the honor of receiving from you but a single letter, which was sent by Colo. Humphreys on his leaving Madrid. The case of the Dover Cutter, which has for so long a time been the subject of so many letters, is still the subject of constant sollicitation and enquiry here. I have the honor to be with great esteem Sir Your most obedient & most humble servt

Th: Jefferson

